Citation Nr: 0015865	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cicatrix of the right 
axilla.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 10, 1980 to 
August 5, 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for cicatrix, axilla, right.

On April 16, 1999, the appellant presented testimony at a 
personal hearing before the undersigned Board Member.  The 
transcript of this hearing has been obtained and associated 
with the claims folder.

The Board notes that the appellant was notified of the date 
and time of his personal hearing in an April 1999 letter from 
the RO.  This letter did not provide the appellant with the 
usual 30-day notification period required for hearings 
conducted by traveling members of the Board.  However, in a 
report of contact dated April 1, 1999, the appellant waived 
the 30-day notification requirement. 


FINDINGS OF FACT

1.  The appellant's cicatrix of the right axilla existed for 
a number of years before service and was noted during his 
enlistment physical examination.

2.  There is no competent medical evidence of record 
demonstrating that the appellant's cicatrix of the right 
axilla was aggravated by service.


CONCLUSIONS OF LAW

1.  The appellant's cicatrix of the right axilla preexisted 
service; the presumption of soundness at entrance into 
service is rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

2.  The appellant's claim of entitlement to service 
connection for cicatrix of the right axilla is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for a burn scar (cicatrix) located in the area of the right 
axilla.  It is the appellant's contention that his 
preexisting burn scar of the right axilla was aggravated by 
his activities during basic training in service.

In the interest of clarity, the Board will first describe the 
factual background of this case; then review the law, VA 
regulations and other authority which may be relevant to this 
claim; and then proceed to analyze the issue and render a 
decision.

Factual Background

The appellant's service medical records reflect that upon his 
enlistment, he reported that he had suffered a burn to his 
right arm at the age of 7.  During an enlistment physical 
conducted in April 1980, an examiner noted the presence of 
burn scars, which he marked in a diagram of the human body on 
the examination report as being in the area of the 
appellant's right rib cage and in the upper area of his right 
underarm.  

The record reflects that the appellant entered active duty on 
July 10, 1980.  On July 25, 1980, the appellant complained of 
irritation from the scarring in his right axillary region.  
The appellant reported that the scarring had resulted from an 
childhood accident in which his clothes had caught fire in 
the area of his right axilla.  Examination revealed the 
presence of "massive" scarring of the periaxillary region 
with scars extending from the lateral clavicle region to the 
second rib line, and from the mid-axillary region to the tips 
of his shoulder.  The examiner found that the appellant's 
scarring resulted in reduced range of motion and increased 
sensitivity in his right arm.  The appellant was referred to 
the Surgery Clinic for evaluation for fitness for duty.

During his subsequent evaluation at the Surgery Clinic, on 
July 28, 1980, the examiner found that the appellant was 
markedly scarred on his right upper arm, in the area of the 
axilla and the tail of the pectoralis muscle.  The examiner 
also found evidence of tenderness and limited range of 
motion.  The appellant reported that he had undergone 
surgical procedures in the past to provide improved range of 
motion, but that he was still unable to participate in sports 
and other activities due to limited range of motion and pain.  
The examiner recommended that the appellant be discharged 
based a medical condition that existed prior to entrance into 
service.

In a report of medical board proceedings dated July 30, 1980, 
it was determined that the appellant did not meet the minimum 
standards for enlistment or induction due to the marked 
scarring of his right upper arm.  It was also determined that 
he was not being discharged based upon the incurrence or 
aggravation of a disability during service.  He was placed on 
light duty pending his separation, which occurred on August 
5, 1980.  The appellant was given a discharge diagnosis of 
cicatrix, axilla, right, symptomatic.

In a series of statements submitted between September 1998 
and November 1998, the appellant set forth his general 
contentions.  In essence, he asserted that his right axilla 
scar was aggravated by his activities during basic training, 
including having to perform drills with his M16 rifle and 
having to carry a duffel bag.  He also repeatedly asserted 
that he had warned his recruiter of his right arm scar, and 
that he had been assured that it would not interfere with his 
enlistment.  

During his April 1999 personal hearing, the appellant again 
stated that his right axilla scar as a result of an incident 
in which his clothes caught fire as a child.  He testified 
that he had always had problems due to his scar, such as 
leaking, and that a physician had told him that he would have 
to get shots there for the rest of his life.  He further 
testified of the general difficulties he had throughout his 
childhood due to his scars, such as the application of gauze.  
The appellant also reiterated his previous contention 
regarding the aggravation of his condition by service.  He 
stated that his arm took "a lot of punishment" during basic 
training, such as the "jamming" of his scar by his M16 and 
the rubbing against it of his duffel bag.  The appellant 
further testified that he currently experienced leaking, 
redness, and swelling in the area of his scarring, and that 
he also suffered from nerve damage.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Well grounded claims

The threshold inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Analysis

Preliminary matter - presumption of soundness

Initially, the Board will consider the presumption of 
soundness.  As noted above, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In this case, the appellant's does not dispute that his burn 
scar preexisted service.  The burn scar in the area of his 
right axilla was noted during his enlistment examination, at 
which time he reported that his scar was the result of a burn 
he suffered as a small child.  The appellant has continued to 
report that his right axilla scar is the result of an 
incident in which his clothes caught fire as a child, and 
there is no evidence in the record that indicates otherwise.  
In short, because the appellant's scar of the right axilla 
was noted during his enlistment examination, and because the 
appellant has clearly acknowledged that this condition 
preexisted service, the Board finds that the presumption of 
soundness has been rebutted.  

Aggravation of pre-existing disability

Having found the appellant's cicatrix of the right axilla 
preexisted service, the Board will now turn to the question 
of whether this condition was aggravated during service.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

As noted above, the threshold inquiry in a claim for service 
connection is whether that claim is well grounded.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  A mere allegation 
of service connection, however, is not sufficient; there must 
be evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak, 2 Vet. App. 
at 611. 

After reviewing the record, the Board finds that the 
appellant has failed to submit a well-grounded claim, as 
there is no competent medical evidence demonstrating that his 
preexisting injury was aggravated by service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  There is no indication in the 
appellant's service medical records that any examiner ever 
found that the severity of his condition increased during 
service.  See 38 C.F.R. § 3.306(b).  Indeed, in the report of 
medical proceedings dated in July 1980, it was specifically 
determined that the appellant was not being discharged based 
upon aggravation of his disability.  See 38 C.F.R. § 
3.306(a).  
Furthermore, the record in this case is devoid of any post-
service medical evidence whatsoever.  In short, there is no 
medical evidence which tends to indicate that the pre-
existing scar was aggravated by the appellant's brief 
service.

The only evidence of record indicating that his disability 
was in any way aggravated by service is the appellant's own 
assertion that aggravation occurred.  However, as a lay 
person, the appellant is not considered competent to render 
opinions on matters requiring medical expertise, such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186, (1997) [finding that an appellant's lay assertions 
of aggravation of a preexisting disease did not constitute 
competent medical evidence].

In summary, the Board finds that the appellant has submitted 
no competent medical evidence whatsoever showing that his 
preexisting injury was aggravated by service.  Thus, the 
Board finds that he has failed to submit cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  Accordingly, the Board concludes that the 
appellant has failed to submit evidence of a well-grounded 
claim, and the benefit sought on appeal is denied.  
38 U.S.C.A. § 5107(a).

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of the appellant's claim on a ground different from 
that of the RO, that is, whether the appellant's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the appellant has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the appellant greater consideration 
than his claim warranted under the circumstances.

When a claim is not well grounded, the VA does not have a 
duty to assist the appellant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the appellant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the appellant of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
appellant of the kind of evidence that would serve to make 
his claims well grounded, namely competent medical evidence 
demonstrating that his disability was aggravated by service.

Finally, the appellant has repeatedly asserted that he warned 
his Marine recruiter of his right axilla scar prior to 
enlistment and that he was told by the recruiter that it 
would not interfere with his service.  The Board has no 
reason to doubt the appellant's report that such 
conversations took place.  However, the sole matter at issue 
is whether the appellant's cicatrix of the right axilla was 
aggravated by his short period of military service.  As 
discussed above, the appellant has submitted no competent 
medical evidence showing that such is the case.  Merely 
because he might have been informed by a Marine recruiter 
prior to service that his condition would not interfere with 
service does not in any way serve to demonstrate his scar was 
in fact later aggravated by service.  Although it appears 
that the appellant was poorly served by the recruiter [and 
also by the examining physician at his enlistment physical 
examination], the Court has held that "erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  See also, in general, Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
[the payment of Government benefits must be authorized by 
statute; therefore, erroneous advice given by a Government 
employee cannot be used to estop the Government from denying 
benefits].

ORDER

A well-grounded claim not having been submitted, the 
appellant's claim of entitlement to service connection for a 
cicatrix of the right axilla is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

